United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3780
                         ___________________________

                               Cesar Gustavo Aldana

                              lllllllllllllllllllllPetitioner

                                            v.

               Eric H. Holder, Jr., Attorney General of United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: November 7, 2014
                            Filed: November 17, 2014
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Cesar Gustavo Aldana, a native and citizen of Guatemala, petitions for review
of an order of the Board of Immigration Appeals, which upheld an immigration
judge’s decision denying his motion to suppress evidence and ordering him removed.
In support of his petition, Aldana argues that the immigration judge erred in failing
to hold a suppression hearing because the facts alleged in the affidavits submitted by
Aldana showed that he suffered an egregious violation of his Fourth Amendment
rights during the traffic stop that led to the deportation proceedings underlying his
removal. After careful review, we deny the petition because we conclude that Aldana
did not make a prima facie showing that he suffered the alleged violation. See
Martinez Carcamo v. Holder, 713 F.3d 916, 921 (8th Cir. 2013) (standard of review);
Lopez-Fernandez v. Holder, 735 F.3d 1043, 1047 (8th Cir. 2013) (“Only after
presenting [a] prima facie case is an evidentiary suppression hearing warranted.”).
                        ______________________________




                                         -2-